SUMMERS, Justice.
Defendant was indicted by the Grand Jury of St. Tammany Parish for manslaughter. LalR.S. 14:31. He was tried by jury, found guilty as charged and sentenced to serve fifteen years at hard labor.
Prior to trial defendant moved to quash the indictment on the ground that Article VII, Section 41, of the Constitution exempting women from jury service in this State, unless they file a written declaration of their desire to serve, violates the right of the defendant to equal protection and due process of law under the United States Constitution. The court minutes indicate that the trial judge overruled this motion and that defendant reserved a bill of exceptions to the ruling. However, our study of the record has produced no formal bill *296of exceptions, perfected or otherwise, as required by Article 845 of the Code of Criminal Procedure.
Although no formal bill has been perfected, we note the lack of merit in the contention. In a long line of decisions we have repeatedly upheld the constitutionality of our Statute and our Constitution against this attack. State v. Womack, 283 So.2d 708 (La.1973).
For the reasons assigned, the conviction and sentence are affirmed.
BARHAM, J., concurs believing that exclusion of females from jury service is unconstitutional.